IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,447-01


                  EX PARTE JAMAKA RAY COTTINGHAM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 744984-A IN THE 176TH DISTRICT COURT
                             FROM HARRIS COUNTY


         Per curiam. KELLER , P.J., filed a concurring opinion in which YEARY and KEEL,
J.J., joined. RICHARDSON , J., filed a dissenting opinion in which NEWELL, WALKER , and
SLAUGHTER , J.J., joined. NEWELL, J., filed a dissenting opinion in which RICHARDSON and
WALKER , J.J., joined.

                                           ORDER

       Applicant was convicted of aggravated robbery and sentenced to thirty years’ imprisonment.

The Fourteenth Court of Appeals affirmed his conviction. Cottingham v. State, No. 14-97-00697-

CR (Tex. App.—Houston [14th Dist.] Feb. 18, 1997) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is actually innocent and that trial counsel rendered ineffective

assistance of counsel at both the guilt and punishment phases of trial. The trial court, with the
                                                                                                       2

agreement of the parties, recommended granting relief on an ineffective assistance of counsel claim

(Ground 2.1) and did not make findings on the other claims.

        Even when the State and the trial court agree that relief is warranted, the record may

sometimes be insufficient and require a remand for further development.1 In these circumstances,

additional facts are needed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall make supplemental findings of fact. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make supplemental findings of fact and conclusions of law. The trial

court’s findings shall substantively address Daniel Briseno’s affidavit, which casts doubt on Marty

Duran’s exculpatory statement and which was erroneously credited to a “prison guard.”2 The court

shall make specific findings addressing Briseno’s affidavit’s credibility and specify what affect it has

on the other findings of fact. The court shall also obtain sworn testimony from the victim, live or by

affidavit, to determine whether he knew Kenneth Hadnot (aka “Pig”) and whether he would still be

certain of his identification of Applicant in light of the fingerprint evidence and the statements made

by Duran and Hadnot. The trial court shall also obtain sworn testimony from Duran and Hadnot so

the credibility of their statements made to habeas counsel may be assessed. Duran should be given


        1
            Ex parte Turner, 394 S.W.3d 513, 513–14 (Tex. Crim. App. 2013).
        2
            Briseno appears to be a criminal investigator with TDCJ’s Office of Inspector General.
                                                                                                       3

the opportunity to explain or deny the statements contained in Briseno’s affidavit. The trial court

shall then assess this information along with the OIG affidavit and determine whether it affects its

findings, conclusions, and ultimate recommendation. The trial court may make any additional

supplemental findings it deems necessary in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 7, 2020
Publish